31 So. 3d 916 (2010)
Orientus WERNER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2755.
District Court of Appeal of Florida, Third District.
March 31, 2010.
Orientus Werner, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, WELLS, and CORTIÑAS, JJ.
WELLS, J.
Orientus Werner appeals from an order denying his August 3, 2009, Florida Rule *917 of Criminal Procedure 3.800 motion to correct illegal sentence. Although it appears from the record before us that (1) the correction requested in the instant motion was previously requested in a motion filed on March 17, 2009, and (2) the State agreed to the requested correction with regard to Werner's sentences on Counts 6 (armed home invasion) and 12 (burglary with assault or battery while armed) of the charges against him, the record does not disclose what, if any, relief was previously granted regarding this request. The order on appeal is, therefore, reversed and remanded either to accord the relief to which Werner is concededly entitled or for attachment of those portions of the record which demonstrate that such relief has already been granted. Mendoza v. State, 20 So. 3d 986 (Fla. 3d DCA 2009); George v. State, 19 So. 3d 428 (Fla. 3d DCA 2009); Taylor v. State, 19 So. 3d 420 (Fla. 3d DCA 2009); Fernandez v. State, 18 So. 3d 1200 (Fla. 3d DCA 2009).
Reversed and remanded.